1

2

3                                UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     CHET DUDA,                                        Case No. 3:19-cv-00546-MMD-WGC
7                                         Plaintiff,                   ORDER
                v.
8
      LISA WALSH, et al.,
9
                                      Defendants.
10

11             Pro se Plaintiff Chet Duda brings this action under 42 U.S.C. § 1983. Before the
12   Court is the Report and Recommendation (“R&R” or “Recommendation”) of United States
13   Magistrate Judge Carla L. Baldwin (ECF No. 24), recommending dismissal. Duda had
14   until June 17, 2021 to file an objection. To date, no objection to the R&R has been filed.
15   For this reason, and as explained below, the Court adopts the R&R, and will dismiss the
16   action.
17             The Court “may accept, reject, or modify, in whole or in part, the findings or
18   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
19   fails to object to a magistrate judge’s recommendation, the Court is not required to
20   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
21   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
22   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
23   recommendations is required if, but only if, one or both parties file objections to the
24   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
25   Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no
26   clear error on the face of the record in order to accept the recommendation.”).
27             Because there is no objection, the Court need not conduct de novo review, and is
28   satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends dismissing
1    the action for Duda’s failure to comply with LR IA 3-1. (ECF No. 24 at 1-2.) The Court

2    agrees with Judge Baldwin. Having reviewed the R&R and the record in this case, the

3    Court will adopt the R&R in full.

4           It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

5    No. 24) is accepted and adopted in full.

6           It is further ordered that the action is dismissed with prejudice.

7           The Clerk of Court is directed to enter judgment accordingly and close the case.

8           DATED THIS 23rd Day of June 2021.

9

10

11                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                                   2
